In an action to enjoin an alleged nuisance, plaintiffs appeal from a judgment of the Supreme Court, Rockland County, entered October 8, 1976, which, inter alia, dismissed the complaint and the third-party complaint, after a nonjury trial. Judgment affirmed, with costs to defendants Albanese payable by plaintiffs. Upon a review of *777the record, we agree with the trial court’s findings of fact, notwithstanding its simplification of the very technical expert testimony presented. Gulotta, P. J., Latham, Damiani and O’Connor, JJ., concur.